J-S67013-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    :     IN THE SUPERIOR COURT OF
                                                    :          PENNSYLVANIA
                                                    :
                v.                                  :
                                                    :
                                                    :
    ANGEL LUIS SOLER                                :
                                                    :
                       Appellant                    :     No. 1156 EDA 2018

              Appeal from the Judgment of Sentence March 2, 2018
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0002999-2017


BEFORE:      OTT, J., NICHOLS, J., and STRASSBURGER, J.

MEMORANDUM BY OTT, J.:                                             FILED MARCH 26, 2019

        Angel Luis Soler appeals from the judgment of sentence imposed March

2, 2018, in the Bucks County Court of Common Pleas. On October 13, 2017,

a jury convicted Soler of terroristic threats, recklessly endangering another

person (“REAP”), and disorderly conduct,1 and the court found Soler guilty of

the    companion     summary       offense     of       criminal   mischief.2   The   court

subsequently sentenced Soler to a term of one-year probation. On appeal,

Soler challenges the sufficiency of the evidence supporting his convictions.

For the reasons below, we affirm the judgment of sentence.


____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1   See 18 Pa.C.S. §§ 2706(a)(1), 2705, and 5503(a)(1), respectively.

2   See 18 Pa.C.S. § 3304(a)(1).
J-S67013-18


     The trial court set forth the facts as follows:

           The charges in the instant case arose out of an incident that
     occurred during the evening hours of December 22, 2016 on Brook
     Street in Bristol Borough, Bucks County, between [Soler] and his
     neighbor, Harry Scancella.1 On that date, Mr. Scancella was on
     the porch of his home with his sons and nephews, ages six, seven,
     eight and ten. His neighbor, Amy Sartoris, whose residence is
     attached to Mr. Scancella’s residence, was home and was at
     various times on her porch. Mr. Scancella’s mother was sitting on
     a porch a few doors down. [Soler] and his girlfriend, were on their
     porch, directly across the street, approximately twenty feet from
     Mr. Scancella, Ms. Sartoris and the children.

     _________________________

        1At the time of trial, Mr. Scancella was thirty-five years old.
       [Soler] was thirty-four years old.
     _________________________


             Viewed in the light most favorable to the Commonwealth,
     the evidence introduced at trial established that the altercation
     began when [Soler]’s girlfriend, who had been involved in an
     ongoing dispute with Mr. Scancella’s sister and mother,2 began
     yelling and cursing, calling Mr. Scancella’s family members
     names.      At that point, a verbal argument ensued between
     [Soler]’s girlfriend and others on the street. In response to her
     use of profanity, Mr. Scancella yelled across the street to the
     [Soler]’s girlfriend stating, “Yo, the kids are on the porch.” The
     focus of the argument then shifted to Mr. Scancella who then
     began to argue with [Soler] and his girlfriend. During this heated
     exchange, [Soler] attempted to goad Mr. Scancella into a physical
     altercation, calling for him to “come over here.” [Soler] told Mr.
     Scancella that he was going to blow up Mr. Scancella’s house.
     After further arguing back and forth, [Soler] grabbed his
     girlfriend’s phone and called across to Mr. Scancella, “I am going
     to call my boys from North Philly and we are going to shoot up
     your house.” [Soler] then walked off his porch and made a
     telephone call. As Mr. Scancella tried to get the children off his
     porch and into his home, [Soler]’s girlfriend continued to yell at
     him. [Soler] then threw a full can of soda in the direction of where
     Mr. Scancella, his nephew and Ms. Sartoris were standing. Mr.
     Scancella described the speed and path of the can, stating that it

                                     -2-
J-S67013-18


       came “flying” across, right past him, missing him by two feet and
       missing his nephew’s head by an inch, before it struck a window
       sill, cracked the window screen and “exploded.” Mr. Scancella got
       his nephew into the house and closed [the] door. Fearing for the
       safety of himself and his family, Mr. Scancella called the police.

       _________________________

             Mr. Scancella was not involved in that dispute.
              2

       _________________________

              Ms. Sartoris was called as a Commonwealth witness and
       confirmed that [Soler] threatened to get his “boys from North
       Philly” to shoot up Mr. Scancella’s house. She also confirmed that
       he then walked off the porch to make a cellphone call and that he
       “hurled” the soda can across the street, striking the window on
       Mr. Scancella’s porch. She testified that she was only one or two
       feet away from where the can struck.

Trial Court Opinion, 7/17/2018, at 2-3 (record citations omitted).

       Soler was charged and convicted of the above-mentioned crimes. On

March 2, 2018, the court sentenced him to a term of one-year probation for

the disorderly conduct conviction.             No further penalty was imposed with

respect to the remaining claims. Soler did not file any post-sentence motions,

but did file this appeal.3

       He raises the following argument:

       Was the evidence produced at trial sufficient to convict [Soler] of
       the charges of terroristic threats, recklessly endangering another
       person, and disorderly conduct, as [Soler] did not possess the
       mens rea sufficient to convict for terroristic threats, did not
____________________________________________


3   Subsequently, trial counsel was permitted to withdraw and the court
appointed new counsel. On June 25, 2018, the trial court ordered Soler to file
a concise statement of errors complained of on appeal pursuant to Pa.R.A.P.
1925(b). Soler filed a concise statement on July 9, 2018. The trial court
issued an opinion pursuant to Pa.R.A.P. 1925(a) on July 17, 2018.

                                           -3-
J-S67013-18


      commit an act which placed the victim in danger of death or
      serious bodily injury sufficient to convict for REAP, and did not
      cause substantial harm or serious inconvenience so as to merit a
      misdemeanor three conviction for disorderly conduct?

Soler’s Brief at v (some capitalization removed).

      Prior to addressing the substantive claims, we must determine whether

Soler’s argument has been properly preserved for appellate review. As a panel

of this Court has previously explained, “[i]n order to preserve a challenge to

the sufficiency of the evidence on appeal, an appellant’s Rule 1925(b)

statement must state with specificity the element or elements upon which the

appellant alleges that the evidence was insufficient.”    Commonwealth v.

Freeman, 128 A.3d 1231, 1248 (Pa. Super. 2015). Moreover, “[s]uch

specificity is of particular importance in cases where, as here, the [a]ppellant

was convicted of multiple crimes each of which contains numerous elements

that the Commonwealth must prove beyond a reasonable doubt.” Id. (citation

omitted).

      We find Freeman dispositive. There, the appellant’s concise statement

alleged that “the evidence at trial was insufficient to sustain a conviction of

the crimes charged.”      Freeman, 128 A.3d at 1247-1248.            The panel

determined the appellant’s statement did “not specify which element or

elements of the relevant crimes, or even which crimes, the Commonwealth

failed to prove beyond a reasonable doubt” and such an “assertion is far too




                                     -4-
J-S67013-18


vague to warrant meaningful appellate review.” Freeman, 128 A.3d at 1248.4

Therefore, the panel concluded the appellant’s sufficiency challenge was

waived.

       Turning to the present matter, in his concise statement, Soler simply

stated:

       1. The evidence produced at trial was insufficient to convict
       [Soler] of the charges of Terroristic Threats, Recklessly
       Endangering Another Person, Disorderly Conduct and Criminal
       Mischief.

Concise Statement of Matters Complained of on Appeal, Pursuant to Pa.R.A.P.

1925(b), 7/9/2018. Each crime that Soler refers to contains multiple elements

and he failed to “state with specificity the element or elements upon which

[he] alleges that the evidence was insufficient.” Freeman, 128 A.3d at 1248.

Accordingly, Soler waived his sufficiency argument for lack of specificity in the

concise statement.5

       Judgment of sentence affirmed.




____________________________________________


4   See also Pa.R.A.P. 1925(b)(4)(ii) and (vii).

5   Assuming arguendo that Soler had properly preserved his sufficiency
challenge, we would find that he was not entitled to any relief based on the
trial court’s well-reasoned July 17, 2018, opinion. See Trial Court Opinion,
7/17/2018, at 3-6.

                                           -5-
J-S67013-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/26/19




                          -6-